State of New York
Court of Appeals
                                                            This memorandum is uncorrected and subject to
                                                          revision before publication in the New York Reports.




 No. 65 SSM 11
 The People &c.,
         Appellant,
      v.
 Monique Esposito,
         Respondent.




 Submitted by Alexander Fumelli, for appellant.
 Submitted by Michael Arthus, for respondent.




 *    *     *     *     *    *     *     *     *     *    *     *      *     *     *      *     *

 On review of submissions pursuant to section 500.11 of the Rules, order reversed and case
 remitted to the Appellate Term, Second, Eleventh & Thirteenth Judicial Districts, for
 consideration of the facts and issues raised, but not determined, on the appeal to that Court.
 The factual allegations in the accusatory instrument were sufficient to support the inference
 that defendant was the operator of the vehicle involved in the accident and, thus, Appellate
 Term erroneously dismissed the accusatory instrument on that ground. Chief Judge DiFiore
 and Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.


 Decided June 6, 2019